On Petition for a Rehearing.
Gavin, J.
Counsel for appellant very courteously, but with much zeal, urge that the court was in error.
1st. Because no malice was shown. As to this proposition we need add nothing to what was said in our original opinion, which in our judgment fully meets the objection of counsel.
2nd. It is insisted that the evidence was insufficient because it was essential that «appellee should prove the termination of the prosecution, and that although there was parol evidence that he was tried on the charge in the circuit court and acquitted, yet the record was the best and only evidence, and in the absence of the record the fact was not established. The proof was made by the evidence of the prosecuting attorney without objection by appellant.
While the record was undoubtedly the best evidence, yet when a fact properly provable by writings is permitted to be proved by parol it is nevertheless established. The objection should have been made when the evidence was offered.
Pennsylvania Co. v. Stanley, 10 Ind. App. 421; Graves v. State, 121 Ind. 357.
Filed June 12, 1895.
Moreover, no such question was presented on the origiinal hearing. On the contrary it is expressly stated in appellant’s brief in the statement of facts, at pp. 4 and 5 : “Thereafter, and at the March term of the circuit court an information was filed pursuant to the statute, whereon appellee was tried in the circuit court and acquitted.” “Upon the acquittal of appellee he brought this suit.”
Petition overruled.